Mr. Justice Cartwright announced the opinion of the court: This is a motion by the People, on the relation of one John Y. Thorp and others, for leave to file a petition for mandamus. In the view we take of the case the motion must be denied. The practice in mandamus in this court is, that the motion for leave to file the petition shall show the substantial grounds of recovery, and for that purpose the motion should be accompanied by a copy of the petition proposed to be filed, so the court, in passing upon the motion, may see whether or not an order allowing the petition to be filed would be a proper order. No copy of the petition accompanies this motion, and there is nothing upon the files or contained in the motion of the petitioner to advise the court whether the leave asked ought to be granted or not. Under these circumstances we can only deny the motion. Motion denied.